DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: The nearest prior art is Bethke. Bethke provides to an augmented reality (AR) device information regarding a first physical location of a first virtual object that is one of a plurality of virtual objects in a collection that is based on a brand and that are viewable via the AR device, receive from the AR device data corresponding to the first virtual object that is collected via an image capture device in the AR device, and responsive to all of the plurality of virtual objects in the collection being collected via the AR device, provide the user with an award that corresponds to the brand, wherein the data corresponding to the first virtual object comprises an identification of the first virtual object and an indication that the first virtual object has been collected by the AR device.
The instant claims require that causing the processing circuit to provide the user with the award further causes the processing circuit to send a voucher, to the AR device, for the user to play a machine that corresponds to the brand associated with the one of the plurality of virtual objects, wherein the voucher comprises data that is redeemable by the user at the machine.

Regarding claims 11 and 20: The nearest prior art is Bethke, Hale and Rao. Bethke provides receiving information regarding a first physical location of a first virtual object that is one of a plurality of virtual objects that are in a collection that is based on a brand and that are viewable on a display of the AR device, sending data corresponding to the first virtual object that is collected via an image capture device in the AR device, and responsive to collecting all of the plurality of virtual objects that are in the collection, receiving, into the AR device and from the server, an award that corresponds to the brand, wherein receiving the information regarding the first physical location comprises receiving a signal from a wireless transmission beacon that is proximate the first physical location and that is proximate the AR device, the signal indicating that the first virtual object is proximate the AR device, wherein the signal from the wireless transmission beacon comprises data content that corresponds to the first virtual object and is unassociated with other ones of the plurality of virtual object. Hale provides an award to a player which is a game. Rao provides a game playable on an AR device which is a skill game.
The instant claims require that the award that corresponds to the brand comprises a skill game that is playable on the AR device, wherein the method further comprises sending, from the AR device, information corresponding to an outcome of the skill game; and wherein a value of the award is based on the outcome of the skill game.
There are no prior art references, alone or in combination, which teach such a features in combination with the other claimed feature of Claims 11 and 20.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715